Exhibit 10.1
Execution Version
NUANCE COMMUNICATIONS, INC.
U.S.$600,000,000 2.75% Convertible Debentures Due 2031*
Purchase Agreement
October 18, 2011
Morgan Stanley & Co. LLC
As Representative of the several
Initial Purchasers named in
Schedule I hereto
c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          Nuance Communications, Inc., a corporation organized under the laws of
Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representative”) are acting as representative, U.S.$600,000,000 principal
amount of its 2.75% Convertible Debentures due 2031 (the “Firm Securities”). The
Company also proposes to grant to the Initial Purchasers an option to purchase
up to U.S.$90,000,000 additional principal amount of such Debentures to cover
over-allotments, if any (the “Option Securities” and, together with the Firm
Securities, the “Securities”). The Securities are convertible into shares of
Common Stock, par value U.S.$0.001 per share (the “Common Stock”), of the
Company at the conversion price set forth herein. The Securities are to be
issued under an indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”). To the extent there are no additional parties listed on Schedule I
other than you, the term Representative as used herein shall mean you as the
Initial Purchaser, and the terms Representative and Initial Purchasers shall
mean either the singular or plural as the context requires. The use of the
neuter in this Agreement shall include the feminine and masculine wherever
appropriate. Certain terms used herein are defined in Section 24 hereof.
 

*   Plus an option to purchase up to U.S.$90,000,000 additional principal amount
from the Company to cover over-allotments.

1



--------------------------------------------------------------------------------



 



          The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities or the Common Stock issuable upon
conversion thereof under the Act in reliance upon exemptions from the
registration requirements of the Act.
          In connection with the sale of the Securities, the Company has
prepared a preliminary offering memorandum, dated October 18, 2011 (as amended
or supplemented at the date thereof, including any and all exhibits thereto and
any information incorporated by reference therein, the “Preliminary
Memorandum”), and a final offering memorandum, dated October 18, 2011 (as
amended or supplemented at the Execution Time, including any and all exhibits
thereto and any information incorporated by reference therein, the “Final
Memorandum”). Each of the Preliminary Memorandum and the Final Memorandum sets
forth certain information concerning the Company, the Securities and the Common
Stock issuable upon conversion thereof. The Company hereby confirms that it has
authorized the use of the Disclosure Package, the Preliminary Memorandum and the
Final Memorandum, and any amendment or supplement thereto, in connection with
the offer and sale of the Securities by the Initial Purchasers. Unless stated to
the contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time that is incorporated by reference therein.
          1. Representations and Warranties. The Company represents and warrants
to, and agrees with, each Initial Purchaser as set forth below in this
Section 1.
          (a) The Preliminary Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the Execution Time, on the
Closing Date and on any settlement date, the Final Memorandum did not and will
not (and any amendment or supplement thereto, at the date thereof, at the
Closing Date and on any settlement date, will not) contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.
          (b) The Disclosure Package, as of the Execution Time, does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representative specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

2



--------------------------------------------------------------------------------



 



          (c) Since the date of the most recent financial statements included in
the Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto), there has been no material adverse change in the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto).
          (d) None of the Company, its Affiliates, or any person acting on its
or their behalf has directly or indirectly, made offers or sales of any
security, or solicited offers to buy, any security under circumstances that
would require the registration of the Securities or the Common Stock issuable
upon conversion thereof under the Act.
          (e) None of the Company, its Affiliates, or any person acting on its
or their behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities.
          (f) The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Act.
          (g) No registration under the Act of the Securities or the Common
Stock issuable upon conversion thereof is required for the offer and sale of the
Securities to or by the Initial Purchasers in the manner contemplated herein, in
the Disclosure Package and the Final Memorandum.
          (h) The Company is not, and after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof as described
in the Disclosure Package and the Final Memorandum will not be, an “investment
company” as defined in the Investment Company Act.
          (i) The Company is subject to and in full compliance with the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
          (j) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).
          (k) The Company has not taken, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
          (l) Each of the Company and its subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Disclosure
Package and the Final Memorandum, and is duly qualified to do business as a
foreign corporation and is

3



--------------------------------------------------------------------------------



 



in good standing under the laws of each jurisdiction that requires such
qualification, except where the failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect (as defined herein).
          (m) All the outstanding shares of capital stock of each subsidiary
have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Memorandum and except for director nominee shares immaterial in
amount, all outstanding shares of capital stock of the subsidiaries are owned by
the Company either directly or through wholly owned subsidiaries free and clear
of any security interest, claim, lien or encumbrance.
          (n) The Company’s authorized equity capitalization is as set forth in
the Disclosure Package and the Final Memorandum; the capital stock of the
Company conforms to the description thereof contained in the Disclosure Package
and the Final Memorandum; the outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable; the shares
of Common Stock initially issuable upon conversion of the Securities have been
duly authorized and, when issued upon conversion of the Securities against
payment of the conversion price, will be validly issued, fully paid and
nonassessable; the Board of Directors of the Company has duly and validly
adopted resolutions reserving such shares of Common Stock for issuance upon
conversion of the Securities; the holders of outstanding shares of capital stock
of the Company are not entitled to preemptive or other rights to subscribe for
the Securities or the shares of Common Stock issuable upon conversion thereof;
and, except as set forth in the Disclosure Package and the Final Memorandum, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding.
          (o) The statements in the Preliminary Memorandum and the Final
Memorandum under the headings “Certain U.S. Federal Income Tax Considerations”,
“Description of Debentures”, “Description of Capital Stock”, “Plan of
Distribution” and “Legal Proceedings” (which section is incorporated by
reference) fairly summarize the matters therein described in all material
respects.
          (p) This Agreement has been duly authorized, executed and delivered by
the Company; the Indenture has been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute a legal, valid, binding instrument
enforceable against the Company in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity); the Securities have been duly
authorized, and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers, will have been duly executed and delivered by the Company and will
constitute the legal, valid and binding obligations of the Company entitled to
the benefits of the Indenture (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights

4



--------------------------------------------------------------------------------



 



generally from time to time in effect and to general principles of equity) and
will be convertible into Common Stock in accordance with their terms.
          (q) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein or in the Indenture, except such as may be
required under the blue sky laws of any jurisdiction in which the Securities are
offered and sold.
          (r) None of the execution and delivery of the Indenture or this
Agreement, the issuance and sale of the Securities or the issuance of the Common
Stock upon conversion thereof, or the consummation of any other of the
transactions herein or therein contemplated, or the fulfillment of the terms
hereof or thereof will conflict with, result in a breach or violation of, or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, (i) the charter or by-laws or
comparable constituting documents of the Company or any of its subsidiaries;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, other than in (ii) or (iii), as disclosed in the Disclosure Package
or those violations or defaults that would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the transactions
contemplated by this Agreement.
          (s) The consolidated historical financial statements and schedules of
the Company and its consolidated subsidiaries included or incorporated by
reference in the Disclosure Package and the Final Memorandum present fairly the
financial condition, results of operations and cash flows of the Company as of
the dates and for the periods indicated, comply as to form with the applicable
accounting requirements of Regulation S-X and have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein and except that the Disclosure Package and the Final Memorandum do not
include financial statements of Loquendo S.p.A. or Swype, Inc., or pro forma
financial statements reflecting the acquisitions of Loquendo S.p.A. or Swype,
Inc.); the selected financial data set forth under the caption “Summary
Consolidated Financial Information” in the Preliminary Memorandum and the Final
Memorandum fairly present, on the basis stated in the Preliminary Memorandum and
the Final Memorandum, the information included or incorporated by reference
therein; the pro forma financial statements included or incorporated by
reference in the Disclosure Package and the Final Memorandum comply as to form
with the applicable requirements of Regulation S-X except that the Disclosure
Package and the Final Memorandum do not include pro forma financial statements
reflecting the acquisition of Loquendo S.p.A. or Swype, Inc.
          (t) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement

5



--------------------------------------------------------------------------------



 



or the Indenture, or the consummation of any of the transactions contemplated
hereby or thereby or (ii) could reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business (a
“Material Adverse Effect”), except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (u) Each of the Company and each of its subsidiaries owns or leases
all such properties as are necessary to the conduct of its operations as
presently conducted.
          (v) Neither the Company nor any subsidiary is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or such subsidiary of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, other than in (ii) or (iii), those violations or
defaults that would not reasonably be expected to have a Material Adverse
Effect.
          (w) BDO Seidman, LLP, who have certified certain financial statements
of the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Company within the
meaning of generally accepted accounting principles in the United States and
within the meaning of the Act.
          (x) There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities or upon the issuance of Common Stock upon the conversion thereof.
          (y) The Company has filed all applicable tax returns that are required
to be filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect, except as set forth
in or contemplated in the Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto)) and has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
as would not have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (z) No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect, and except as set

6



--------------------------------------------------------------------------------



 



forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).
          (aa) The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and, in its
judgment, in such amounts as are prudent and customary in the businesses in
which they are engaged; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (bb) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (cc) The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, except as would
not have a Material Adverse Effect, and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (dd) The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and its subsidiaries’
internal controls over financial reporting are effective and the

7



--------------------------------------------------------------------------------



 



Company and its subsidiaries are not aware of any material weakness in their
internal controls over financial reporting.
          (ee) The Company and its subsidiaries maintain “disclosure controls
and procedures” (as such term is defined in Rule 13a-15(e) under the Exchange
Act); such disclosure controls and procedures are effective.
          (ff) The Company and its subsidiaries are (i) in compliance with any
and all applicable laws and regulations relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(iii) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto). Except as set
forth in the Disclosure Package and the Final Memorandum, neither the Company
nor any of its subsidiaries has been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended.
          (gg) None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its subsidiaries that
could have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries that could have a Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company and its subsidiaries compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company and its subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
subsidiaries compared to the amount of such obligations in the most recently
completed fiscal year of the Company and its subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could have a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of the Company or any of its subsidiaries related to their
employment that could have a Material Adverse Effect. For purposes of this
paragraph, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA)

8



--------------------------------------------------------------------------------



 



subject to Title IV of ERISA with respect to which the Company or any of its
subsidiaries may have any liability.
          (hh) To the extent that information is required to be publicly
disclosed under the U.K. Financial Services Authority’s Price Stabilising Rules
(the “Stabilizing Rules”) before stabilizing transactions can be undertaken by
the Company in compliance with the safe harbor provided under such Stabilizing
Rules, such information has been adequately publicly disclosed (within the
meaning of the Stabilizing Rules).
          (ii) Neither the Company nor any of its subsidiaries or affiliates,
nor any director, officer, or employee, nor, to the Company’s knowledge, any
agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office, or any other person) to influence official action or secure an improper
advantage; and the Company and its subsidiaries and affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.
          (jj) The operations of the Company and its subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
          (kk) (i) Neither the Company nor any of its subsidiaries, nor any
director, officer, or employee thereof, nor, to the Company’s knowledge, any
agent, affiliate or representative of the Company or any of its subsidiaries, is
an individual or entity (“Person”) that is, or is owned or controlled by a
Person that is:
     (A) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

9



--------------------------------------------------------------------------------



 



     (B) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Sudan and Syria).
          (ii) The Company will not, directly or indirectly, use the proceeds of
the offering of the Securities, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person:
     (A) to fund or facilitate any activities or business of or with any Person
or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or
     (B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
          (iii) For the past 5 years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
          (ll) There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with Section 402, related to loans, and Sections 302 and 906, related to
certifications, of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), or, in any
material respect, with any other provision of the Sarbanes-Oxley Act.
          (mm) Prior to the date hereof, the Company has furnished to the
Representative letters, each substantially in the form of Exhibit A-1 hereto,
duly executed by each executive officer and director of the Company set forth on
Annex A and addressed to the Representative.
Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
          2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98.125% of the principal amount thereof, plus accrued interest, if any, from
October 24, 2011 to the Closing Date, the principal amount of Firm Securities
set forth opposite such Initial Purchaser’s name in Schedule I hereto.
          (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the Option Securities at the same purchase price as Initial Purchasers shall pay
for the Firm Securities, plus accrued interest, if any, from

10



--------------------------------------------------------------------------------



 



October 24, 2011 to the settlement date for the Option Securities. The option
may be exercised only to cover over-allotments in the sale of the Firm
Securities by the Initial Purchasers. The option may be exercised in whole or in
part at any time (but not more than once) on or before the 30th day after the
date of the Final Memorandum upon written or telegraphic notice by the
Representative to the Company setting forth the principal amount of Option
Securities as to which the several Initial Purchasers are exercising the option
and the settlement date. Delivery of the Option Securities, and payment
therefor, shall be made as provided in Section 3 hereof. The principal amount of
Option Securities to be purchased by each Initial Purchaser shall be the same
percentage of the total principal amount of Option Securities to be purchased by
the several Initial Purchasers as such Initial Purchaser is purchasing of the
Firm Securities, subject to such adjustments as you in your absolute discretion
shall make to eliminate any fractional Securities.
          3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the first Business Day immediately
preceding the Closing Date) shall be made at 10:00 A.M., New York City time, on
October 24, 2011, or at such time on such later date not more than three
Business Days after the foregoing date as the Representative shall designate,
which date and time may be postponed by agreement between the Representative and
the Company or as provided in Section 9 hereof (such date and time of delivery
and payment for the Securities being herein called the “Closing Date”). Delivery
of the Securities shall be made to the Representative for the respective
accounts of the several Initial Purchasers against payment by the several
Initial Purchasers through the Representative of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. Delivery of the Securities shall be made
through the facilities of The Depository Trust Company unless the Representative
shall otherwise instruct.
          (b) If the option provided for in Section 2(b) hereof is exercised
after the first Business Day immediately preceding the Closing Date, the Company
will deliver the Option Securities (at the expense of the Company) to the
Representative on the date specified by the Representative (which shall be
within three Business Days after exercise of said option) for the respective
accounts of the several Initial Purchasers, against payment by the several
Initial Purchasers through the Representative of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representative on
the settlement date for the Option Securities, and the obligation of the Initial
Purchasers to purchase the Option Securities shall be conditioned upon receipt
of, supplemental opinions, certificates and letters confirming as of such date
the opinions, certificates and letters delivered on the Closing Date pursuant to
Section 6 hereof.
          4. Offering by Initial Purchasers. (a) Each Initial Purchaser
acknowledges that the Securities and the Common Stock issuable upon conversion
thereof have not been and will not be registered under the Act and may not be
offered or sold within the United States except pursuant to an exemption from,
or in a transaction not subject to, the registration requirements of the Act.

11



--------------------------------------------------------------------------------



 



          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States as part of their distribution at any time except to
those it reasonably believes to be “qualified institutional buyers” (as defined
in Rule 144A under the Act);
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iii) in connection with each sale pursuant to Section 4(b)(i), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;
     (iv) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D);
          5. Agreements. The Company agrees with each Initial Purchaser that:
          (a) The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, during the period referred to in
Section 5(c) below, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
they may reasonably request.
          (b) The Company will not amend or supplement the Disclosure Package or
the Final Memorandum, other than by filing documents under the Exchange Act that
are incorporated by reference therein, without the prior written consent of the
Representative; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Initial Purchasers), the Company will not file any document under the Exchange
Act that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Representative with a copy of such document for their review and the
Representative has not reasonably objected to the filing of such document. The
Company will promptly advise the Representative when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Memorandum shall have been filed with the Commission.
          (c) If at any time prior to the completion of the sale of the
Securities by the Initial Purchasers (as determined by the Representative), any
event occurs as a result of which the Disclosure Package or the Final
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were made
or the circumstances then prevailing, not misleading, or if it should be
necessary to amend or supplement the Disclosure Package or the Final Memorandum
to comply with applicable law,

12



--------------------------------------------------------------------------------



 



the Company will promptly (i) notify the Representative of any such event;
(ii) subject to the requirements of Section 5(b), prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (iii) supply any supplemented or amended Disclosure Package or
Final Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as they may reasonably request.
          (d) Without the prior written consent of the Representative, the
Company has not given and will not give to any prospective purchaser of the
Securities any written information concerning the offering of the Securities
other than materials contained in the Disclosure Package, the Final Memorandum
or any other offering materials prepared by or with the prior written consent of
the Representative.
          (e) The Company will arrange, if necessary, for the qualification of
the Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representative of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
          (f) The Company will not, and will not permit any of its controlled
Affiliates to, resell any Securities or Shares of Common Stock issued upon
conversion thereof that have been acquired by any of them.
          (g) None of the Company, its Affiliates, or any person acting on its
or their behalf will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Securities or Common Stock issuable upon
conversion thereof under the Act.
          (h) Unless the Securities have been registered under the Act, any
information provided by the Company, its Affiliates or any person acting on its
or their behalf to publishers of publicly available databases about the terms of
the Securities shall include a statement that the Securities have not been
registered under the Act and are subject to restrictions under Rule 144A under
the Act.
          (i) None of the Company, its Affiliates, or any person acting on its
or their behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
          (j) For so long as any of the Securities or the Common Stock issuable
upon the conversion thereof are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act, the Company will, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the

13



--------------------------------------------------------------------------------



 



request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.
          (k) The Company will cooperate with the Representative and use its
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.
          (l) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.
          (m) Each of the Securities and the shares of Common Stock issuable
upon conversion thereof will bear, to the extent applicable, the legend
contained in “Transfer Restrictions” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.
          (n) The Company will not for a period of 90 days following the
Execution Time, without the prior written consent of Morgan Stanley & Co. LLC,
directly or indirectly, offer, sell, contract to sell, pledge, otherwise dispose
of, enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any Affiliate of the Company or any person in privity with the
Company or any Affiliate of the Company of, file (or participate in the filing
of) a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act in respect of, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for, shares of capital stock of the Company (other
than the Securities), or publicly announce an intention to effect any such
transaction; provided, however, that the Company may (i) issue and sell Common
Stock or securities convertible into or exchangeable for Common Stock pursuant
to any employee stock option plan, stock ownership plan or dividend reinvestment
plan of the Company described in the Disclosure Package and the Final Memorandum
and in effect at the Execution Time, (ii) issue Common Stock issuable upon the
conversion of the Securities or other securities or the exercise of warrants
outstanding at the Execution Time and described in the Disclosure Package and
the Final Memorandum and (iii) do any of the foregoing in connection with the
acquisition (whether through merger, share purchase, share exchange or
otherwise) of a company, division, business or assets or strategic transactions,
provided that every recipient of any such securities (and every party that will
be entitled to receive such securities upon closing of the applicable
transaction or otherwise has rights with respect to such securities) agrees in
writing to be subject to this paragraph for the remainder of the 90 day period,
provided that in the case of clause (iii), the number of shares of Common Stock
issued or issuable pursuant to such clause shall not, in the aggregate, exceed
10% of the shares of Common Stock outstanding on the date hereof.
          (o) The Company will not take, directly or indirectly, any action
designed to or that has constituted, or that might reasonably be expected to
cause or result, under the Exchange

14



--------------------------------------------------------------------------------



 



Act or otherwise, in stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Securities.
          (p) Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.
          (q) The Company will, for a period of twelve months following the
Execution Time, furnish to the Representative (i) all reports or other
communications (financial or other) generally made available to stockholders,
and deliver such reports and communications to the Representative as soon as
they are available, unless such documents are furnished to or filed with the
Commission or any securities exchange on which any class of securities of the
Company is listed and generally made available to the public and (ii) such
additional information concerning the business and financial condition of the
Company as the Representative may from time to time reasonably request (such
statements to be on a consolidated basis to the extent the accounts of the
Company and its subsidiaries are consolidated in reports furnished to
stockholders).
          (r) The Company will comply with all applicable securities and other
laws, rules and regulations, including, without limitation, the Sarbanes-Oxley
Act, and use its best efforts to cause the Company’s directors and officers, in
their capacities as such, to comply with such laws, rules and regulations,
including, without limitation, the provisions of the Sarbanes-Oxley Act.
          (s) The Company will prepare a final term sheet, containing solely a
description of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.
          (t) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indenture, the issuance of the
Securities, the fees of the Trustee and the issuance of the Common Stock upon
conversion of the Securities; (ii) the preparation, printing or reproduction of
the materials contained in the Disclosure Package and the Final Memorandum and
each amendment or supplement to either of them; (iii) the printing (or
reproduction) and delivery (including postage, air freight charges and charges
for counting and packaging) of such copies of the materials contained in the
Disclosure Package and the Final Memorandum, and all amendments or supplements
to either of them, as may, in each case, be reasonably requested for use in
connection with the offering and sale of the Securities; (iv) the preparation,
printing, authentication, issuance and delivery of the Securities; (v) any stamp
or transfer taxes in connection with the original issuance and sale of the
Securities; (vi) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Securities;
(vii) any registration or qualification of the Securities for offer and sale
under the securities or blue sky laws of the several states and any other
jurisdictions specified pursuant to Section 5(e) (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (viii) admitting the Securities for
clearance and settlement through The Depository Trust Company; (ix) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (x) the fees and expenses of the

15



--------------------------------------------------------------------------------



 



Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; and (xi) all other costs and expenses incident
to the performance by the Company of its obligations hereunder.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase and pay for the Firm
Securities and the Option Securities, as the case may be, shall be subject to
the accuracy of the representations and warranties of the Company contained
herein at the Execution Time, the Closing Date (as though made on such Closing
Date) and any settlement date pursuant to Section 3 hereof, to the accuracy of
the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions precedent:
          (a) The Company shall have requested and caused Wilson Sonsini
Goodrich & Rosati, counsel for the Company, to furnish to the Representative its
opinion, dated the Closing Date and addressed to the Initial Purchasers, to the
effect of the substantive paragraphs set forth on Annex B hereto.
          (b) The Representative shall have received from Davis Polk & Wardwell
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date and addressed to the Initial Purchasers, with respect to the
issuance and sale of the Securities, the Indenture, the Disclosure Package, the
Final Memorandum (as amended or supplemented at the Closing Date) and other
related matters as the Representative may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.
          (c) The Company shall have furnished to the Representative a
certificate of the Company, signed by (x) the Chairman of the Board or the Chief
Executive Officer and (y) the principal financial or accounting officer of the
Company, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Disclosure Package and the Final
Memorandum and any amendments or supplements thereto, and this Agreement and
that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and
     (ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

16



--------------------------------------------------------------------------------



 



          (d) At the Execution Time and at the Closing Date, the Company shall
have furnished to the Representative a certificate of the Company, signed by the
principal financial or accounting officer of the Company, dated respectively as
of the Execution Time and as of the Closing Date, in form and substance
satisfactory to the Representative.
          (e) At the Execution Time and at the Closing Date, the Company shall
have requested and caused each of BDO Seidman, LLP, Grant Thornton LLP and
PricewaterhouseCoopers AG to furnish to the Representative letters, dated
respectively as of the Execution Time and as of the Closing Date, in each case
in form and substance satisfactory to the Representative.
          (f) Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Disclosure Package (exclusive of any amendment
or supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (e) of this Section
6; or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its subsidiaries taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representative, so material and adverse as to make it impractical or inadvisable
to proceed with the offering or delivery of the Securities as contemplated in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
          (g) Subsequent to the Execution Time and prior to the Closing Date,
there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded any of the debt securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act.
          (h) The Securities shall be eligible for clearance and settlement
through The Depository Trust Company.
          (i) Prior to the Execution Time, the Company shall have furnished to
the Representative a letter substantially in the form of Exhibit A-1 hereto from
the executive officers and directors of the Company set forth on Annex A and in
the form of Exhibit A-2 from Warburg Pincus Private Equity VIII, L.P., Warburg
Pincus Netherlands Private Equity VII, C.V.I., WP-WPVIII Investors, L.P.,
Warburg Pincus Private Equity X, L.P., and Warburg Pincus X Partners, L.P., in
each case addressed to the Initial Purchasers.
          (j) The Company shall have caused the shares of Common Stock initially
issuable upon conversion of the Securities to be approved for listing, subject
to issuance, on the Nasdaq Global Select Market.

17



--------------------------------------------------------------------------------



 



          (k) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.
          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, at 450 Lexington
Avenue, New York, New York 10017, on the Closing Date.
          7. Reimbursement of Expenses. If the sale of the Securities provided
for herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally on demand for all expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.
          8. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Final Memorandum, any Issuer Written Information or
any other written information used by or on behalf of the Company in connection
with the offer or sale of the Securities, or in any amendment or supplement
thereto or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum,
the Final Memorandum, or in any amendment thereof or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Initial Purchaser through the Representative

18



--------------------------------------------------------------------------------



 



specifically for inclusion therein it being understood and agreed that the only
such information furnished by or on behalf of any Initial Purchaser consists of
the information described as such in Subsection (b) below. This indemnity
agreement will be in addition to any liability that the Company may otherwise
have.
          (b) Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Company, each of its directors, each of its
officers, and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity to
each Initial Purchaser, but only with reference to information furnished to the
Company by or on behalf of such Initial Purchaser through the Representative
specifically for inclusion in the Preliminary Memorandum, the Final Memorandum
or in any amendment or supplement thereto. This indemnity agreement will be in
addition to any liability that any Initial Purchaser may otherwise have. The
Company acknowledges that the statements set forth under the heading “Plan of
Distribution” in the fourth, twelfth and fourteenth paragraph in the Preliminary
Memorandum and the Final Memorandum constitute the only information furnished in
writing by or on behalf of the Initial Purchasers for inclusion in the
Preliminary Memorandum, the Final Memorandum or in any amendment or supplement
thereto.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or

19



--------------------------------------------------------------------------------



 



compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent (i) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Initial Purchasers
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Company and one or more of the Initial
Purchasers may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and by the Initial
Purchasers on the other from the offering of the Securities; provided, however,
that in no case shall any Initial Purchaser be responsible for any amount in
excess of the purchase discount or commission applicable to the Securities
purchased by such Initial Purchaser hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Initial Purchasers severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(before deducting expenses) received by it, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions. Relative fault shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Initial Purchasers on the other,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
Company and the Initial Purchasers agree that it would not be just and equitable
if contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company within the meaning of either
the Act or the Exchange Act and each officer and director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).
          9. Default by an Initial Purchaser. If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser

20



--------------------------------------------------------------------------------



 



hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase; provided, however, that in the event
that the aggregate principal amount of Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase shall exceed 10%
of the aggregate principal amount of Securities set forth in Schedule I hereto,
the remaining Initial Purchasers shall have the right to purchase all, but shall
not be under any obligation to purchase any, of the Securities, and if such
nondefaulting Initial Purchasers do not purchase all the Securities, this
Agreement will terminate without liability to any nondefaulting Initial
Purchaser or the Company. In the event of a default by any Initial Purchaser as
set forth in this Section 9, the Closing Date shall be postponed for such
period, not exceeding five Business Days, as the Representative shall determine
in order that the required changes in the Final Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Company or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Company prior
to delivery of, and payment for, the Securities, if at any time prior to such
delivery and payment (i) trading in the Company’s Common Stock shall have been
suspended by the Commission or the Nasdaq Global Select Market or trading in
securities generally on the Nasdaq Global Select Market or the New York Stock
Exchange shall have been suspended or limited or minimum prices shall have been
established on any such exchanges; (ii) there shall have occurred any material
disruption in commercial banking or securities settlement or clearance services
in the United States the effect of which is such as to make it, in the sole
judgment of the Representative, impractical to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto); (iii) a
banking moratorium shall have been declared either by U.S. federal or New York
State authorities or by the authorities of Massachusetts; or (iv) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Representative, impractical to proceed with the offering or delivery of
the Securities as contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Company
or any of the indemnified persons referred to in Section 8 hereof, and will
survive delivery of and payment for the Securities. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.

21



--------------------------------------------------------------------------------



 



          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representative, will be mailed,
delivered or telefaxed to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department; or, if sent to the Company, will be mailed, delivered or telefaxed
to 408-317-0310 and confirmed to it at 1 Wayside Road, Burlington, Massachusetts
01803, attention of the Legal Department.
          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and, except as expressly set forth in Section 5(j) hereof, no other
person will have any right or obligation hereunder.
          14. Jurisdiction. The Company agrees that any suit, action or
proceeding against the Company brought by any Initial Purchaser, the directors,
officers, employees and agents of any Initial Purchaser, or by any person who
controls any Initial Purchaser, arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in any State or U.S.
federal court in The City of New York and County of New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding. The Company hereby appoints Garrison
R. Smith, Director, Corporate Legal Services, as its authorized agent (the
“Authorized Agent”) upon whom process may be served in any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated herein that may be instituted in any State or U.S. federal court in
The City of New York and County of New York, by any Initial Purchaser, the
directors, officers, employees, Affiliates and agents of any Initial Purchaser,
or by any person who controls any Initial Purchaser, and expressly accepts the
non-exclusive jurisdiction of any such court in respect of any such suit, action
or proceeding. The Company hereby represents and warrants that the Authorized
Agent has accepted such appointment and has agreed to act as said agent for
service of process, and the Company agrees to take any and all action, including
the filing of any and all documents that may be necessary to continue such
appointment in full force and effect as aforesaid. Service of process upon the
Authorized Agent shall be deemed, in every respect, effective service of process
upon the Company. Notwithstanding the foregoing, any action arising out of or
based upon this Agreement may be instituted by any Initial Purchaser, the
directors, officers, employees, Affiliates and agents of any Initial Purchaser,
or by any person who controls any Initial Purchaser, in any court of competent
jurisdiction in Delaware.
          15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
          16. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.

22



--------------------------------------------------------------------------------



 



          17. Waiver of Jury Trial. The Company hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
          18. No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers and any Affiliate through which it may be acting, on the
other, (b) the Initial Purchasers are acting as principal and not as an agent or
fiduciary of the Company and (c) the Company’s engagement of the Initial
Purchasers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that it is solely responsible for making its own
judgments in connection with the offering (irrespective of whether any of the
Initial Purchasers has advised or is currently advising the Company on related
or other matters). The Company agrees that it will not claim that the Initial
Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Company in connection with such
transaction or the process leading thereto.
          19. Currency. Each reference in this Agreement to U.S. dollars (the
“relevant currency”), including by use of the symbol “$”, is of the essence. To
the fullest extent permitted by law, the obligation of the Company in respect of
any amount due under this Agreement will, notwithstanding any payment in any
other currency (whether pursuant to a judgment or otherwise), be discharged only
to the extent of the amount in the relevant currency that the party entitled to
receive such payment may, in accordance with its normal procedures, purchase
with the sum paid in such other currency (after any premium and costs of
exchange) on the Business Day immediately following the day on which such party
receives such payment. If the amount in the relevant currency that may be so
purchased for any reason falls short of the amount originally due, the Company
will pay such additional amounts, in the relevant currency, as may be necessary
to compensate for the shortfall. Any obligation of the Company not discharged by
such payment will, to the fullest extent permitted by applicable law, be due as
a separate and independent obligation and, until discharged as provided herein,
will continue in full force and effect.
          20. Waiver of Immunity. To the extent that the Company has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment in aid or otherwise)
with respect to itself or any of its property, the Company hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of its
obligations under this Agreement.
          21. Waiver of Tax Confidentiality. Notwithstanding anything herein to
the contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information

23



--------------------------------------------------------------------------------



 



for which nondisclosure is reasonably necessary in order to comply with
applicable securities laws.
          22. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          23. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          24. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.
          “Commission” shall mean the Securities and Exchange Commission.
          “Disclosure Package” shall mean (i) the Preliminary Memorandum, as
amended or supplemented at the Execution Time, (ii) the final term sheet
prepared pursuant to Section 5(s) hereto and in the form attached as Schedule II
hereto and (iii) any Issuer Written Information.
          “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
          “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Issuer Written Information” shall mean any writings in addition to
the Preliminary Memorandum that the parties expressly agree in writing to treat
as part of the Disclosure Package.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Regulation S-X” shall mean Regulation S-X under the Act.

24



--------------------------------------------------------------------------------



 



          “Trust Indenture Act” shall mean the U.S. Trust Indenture Act of 1939,
as amended, and the rules and regulations of the Commission promulgated
thereunder.

25



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

            Very truly yours,

Nuance Communications, Inc.
      By:   /s/ Thomas L. Beaudoin         Name:   Thomas L. Beaudoin       
Title:   Executive Vice President and
Chief Financial Officer     

[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
Morgan Stanley & Co. LLC
Acting on behalf of itself and the
      several Initial Purchasers named
      in Schedule I hereto.
By: Morgan Stanley & Co. LLC

         
By:
  /s/ David Oakes
 
Name: David Oakes    
 
  Title: Managing Director    

[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount       of Firm       Securities to be   Initial
Purchasers   Purchased  
Morgan Stanley & Co. LLC
    U.S.$ 411,000,000  
Barclays Capital Inc.
    U.S.$  27,000,000  
Citigroup Global Markets Inc.
    U.S.$  27,000,000  
Credit Suisse Securities (USA) LLC
    U.S.$  27,000,000  
Deutsche Bank Securities Inc.
    U.S.$  27,000,000  
Stifel, Nicolaus & Company, Incorporated
    U.S.$  27,000,000  
UBS Securities LLC
    U.S.$  27,000,000  
Wells Fargo Securities, LLC
    U.S.$  27,000,000  
 
     
Total
    U.S.$600,000,000  
 
     

Sch-I-1



--------------------------------------------------------------------------------



 



SCHEDULE II

      PRICING TERM SHEET   STRICTLY CONFIDENTIAL

Dated October 18, 2011
Nuance Communications, Inc.
2.75% Senior Convertible Debentures Due 2031
The information in this pricing term sheet supplements Nuance Communication,
Inc.’s preliminary offering memorandum, dated October 18, 2011 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum. All references to dollar
amounts are references to U.S. dollars.

     
Issuer:
  Nuance Communications, Inc. (“Nuance”)
 
   
Ticker / Exchange:
  NUAN / The Nasdaq Global Select Market (“NASDAQ”)
 
   
Title of securities:
  2.75% Senior Convertible Debentures Due 2031 (the “Debentures”)
 
   
Aggregate principal amount offered:
  $600,000,000 (or $690,000,000 if the initial purchasers exercise their option
to purchase additional Debentures in full)
 
   
Offering price:
  Each Debenture will be issued at a price of 100% of its principal amount plus
accrued interest, if any, from October 24, 2011
 
   
Interest rate:
  The Debentures will bear interest at an annual rate equal to 2.75% per annum
from October 24, 2011
 
   
Reference price:
  $23.49, which represents the last reported sale price per share of the Nuance
common stock on NASDAQ on October 18, 2011
 
   
Conversion premium:
  Approximately 37.50% above the Reference Price
 
   
Initial conversion price:
  Approximately $32.30 per share of Nuance common stock
 
   
Initial conversion rate:
  30.9610 shares of Nuance common stock per $1,000 principal amount of
Debentures
 
   
Interest payment dates:
  May 1 and November 1, commencing on May 1, 2012
 
   
Maturity date:
  November 1, 2031, unless either put, called, purchased or converted
 
   
Call date:
  Non-call before November 6, 2017; callable at par plus accrued and unpaid
interest on or after November 6, 2017
 
   
Put dates:
  November 1, 2017, November 1, 2021 and November 1, 2026
 
   
Trade date:
  October 19, 2011
 
   
Settlement date:
  October 24, 2011
 
   
CUSIP:
  67020Y AC4
 
   
ISIN:
  US67020YAC49
 
   
Dividend protection:
  The conversion rate will be adjusted for any distribution of cash to all or
substantially all holders of Nuance common stock by a formula based on the
amount per share of such distribution, as set forth in the Preliminary Offering
Memorandum

Sch-II-1



--------------------------------------------------------------------------------



 



     
Repurchase at the option of the holder upon a fundamental change:
  Upon a fundamental change the holders may require Nuance to repurchase for
cash all or a portion of their Debentures at a repurchase price equal to 100% of
the principal amount of the Debentures to be repurchased, plus accrued and
unpaid interest, if any
 
   
Ranking:
  The Debentures will be general senior unsecured obligations of Nuance
 
   
Use of proceeds:
  The net proceeds from the sale of the Debentures will be approximately $587.7
million, after deducting the initial purchasers’ discounts and commissions and
estimated offering expenses, or $676.0 million if the initial purchasers
exercise their over-allotment option to purchase additional Debentures in full.
 
   
 
  Nuance intends to use the proceeds from this offering to repurchase its common
stock pursuant to a Board authorized $200.0 million stock repurchase program,
including purchases in negotiated transactions with institutional investors in
the offering through one of the initial purchasers, as its agent, subject to
availability, and in other privately negotiated or market transactions following
the offering. Nuance will use the balance of the proceeds for potential
acquisitions and other strategic transactions, and general corporate purposes,
including working capital and capital expenditures.
 
   
Sole book-running manager:
  Morgan Stanley & Co. LLC
 
   
Co-managers:
  Barclays Capital Inc.
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
Stifel, Nicolaus & Company, Incorporated
UBS Securities LLC
Wells Fargo Securities, LLC

 
   
 
  Each of the initial purchasers, other than Stifel, Nicolaus & Company,
Incorporated, is a lender under Nuance’s senior credit facility and has extended
a term loan and/or a revolving facility commitment thereunder.

[Remainder of Page Intentionally Blank]

2



--------------------------------------------------------------------------------



 



Description of the Debentures—Conversion Rights—Adjustment to Conversion Rate
Upon a Non-Stock
Change of Control
          The following table sets forth the number of additional shares of
Nuance’s common stock, if any, by which the conversion rate per $1,000 principal
amount of the Debentures will be increased in connection with a non-stock change
of control as described in the Preliminary Offering Memorandum, based on the
stock price and effective date of the non-stock change of control:

                                                                               
                          Effective                                            
    Date   $23.49   $25.00   $27.50   $30.00   $35.00   $40.00   $45.00   $50.00
  $60.00   $70.00   $80.00   $100.00
October 24, 2011
    11.6103       10.2608       8.4838       7.1327       5.2678       4.0876  
    3.2992       2.7468       2.0372       1.6048       1.3123       0.9359  
November 1, 2012
    11.6103       10.1969       8.2933       6.8603       4.9177       3.7235  
    2.9500       2.4240       1.7724       1.3896       1.1359       0.8129  
November 1, 2013
    11.6103       10.0801       8.0273       6.4995       4.4735       3.2739  
    2.5285       2.0419       1.4682       1.1471       0.9391       0.6760  
November 1, 2014
    11.6103       9.8476       7.6213       5.9872       3.8830       2.7020    
  2.0119       1.5882       1.1234       0.8789       0.7234       0.5256  
November 1, 2015
    11.6103       9.4362       6.9950       5.2363       3.0725       1.9628    
  1.3812       1.0608       0.7474       0.5933       0.4940       0.3629  
November 1, 2016
    11.6103       9.0390       6.1318       4.1604       1.9401       1.0176    
  0.6506       0.4954       0.3681       0.3017       0.2542       0.1880  
November 6, 2017
    11.6103       9.0390       5.4026       2.3723       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  

     The exact stock prices and effective dates may not be set forth in the
applicable table, in which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the earlier and later effective dates, as applicable, based on a 365-day year;  
  •   if the stock price is in excess of $100.00 per share (subject to
adjustment), no additional shares will be added to the conversion rate;     •  
if the stock price is less than $23.49 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
42.5713 per $1,000 principal amount of the Debentures, subject to adjustments in
the same manner as the conversion rate as set forth under “— Description of the
Debentures—Conversion Rights—Conversion Rate Adjustments” in the Preliminary
Offering Memorandum.
As of September 30, 2011, Nuance had 308,704,748 shares of common stock
outstanding, excluding 3,750,558 shares of common stock issued and held by
Nuance in treasury.
[Remainder of Page Intentionally Blank]

3



--------------------------------------------------------------------------------



 



Capitalization
The following table, which should be read in conjunction with Nuance’s
considered financial statements and related notes incorporated by reference into
the Preliminary Offering Memorandum, sets forth Nuance’s capitalization as of
June 30, 2011:

  •   on an actual basis; and     •   and on a pro forma as adjusted basis to
reflect the completion of this offering, assuming net proceeds from this
offering of $387.7 million after deducting the initial purchasers’ discounts and
commissions and estimated offering expenses payable by us and the repurchase of
$200.0 million of common stock.

                      As of June 30, 2011       Actual     As Adjusted (1)      
(in thousands)  
Cash and cash equivalents and marketable securities
  $ 483,598     $ 871,261  
 
           
Current portion of long-term debt and capital leases
    6,909       6,909  
 
           
Long-term debt (less current portion)
               
Senior Credit Facility
    631,838       631,838  
2.75% Senior Convertible Debentures due 2027
    220,301       220,301  
2.75% Senior Convertible Debentures offered hereby (2)
            463,952  
Stockholders’ equity
               
Series B preferred stock — $.001 par value, authorized 15,000 shares authorized;
3,562 shares issued and outstanding
    4,631       4,631  
Common stock — $.001 par value, authorized 560,000 shares authorized; 307,958
issued and 304,207 shares outstanding, actual; 299,444 shares issued and 295,693
shares outstanding, as adjusted (3)
    308       299  
Additional paid-in capital (2)
    2,681,024       2,617,084  
Accumulated other comprehensive income
    31,617       31,617  
Accumulated deficit
    (238,008 )     (238,008 )
Treasury stock, at cost (3,751 shares)
    (16,788 )     (16,788 )
 
           
Total stockholders’ equity
    2,462,784       2,398,835  
 
           
Total long-term debt and stockholders’ equity
  $ 3,314,923     $ 3,714,926  
 
           

 

(1)   For purposes of the as adjusted column, we have assumed that our net
proceeds from this offering will be $387.7 million after deducting the initial
purchasers’ discounts and commissions and estimated offering expenses payable by
us and the repurchase of $200.0 million of common stock.   (2)   In accordance
with ASC 470-20, convertible debt that may be wholly or partially settled in
cash is required to be separated into a liability and an equity component, such
that interest expense reflects the issuer’s non-convertible debt interest rate.
Upon issuance, a debt discount will be recognized as a decrease in debt and an
increase in equity. The debt component will accrete up to the principal amount
over the expected term of the debt. ASC 470-20 does not affect the actual amount
that we are required to repay, and the amount shown in the table above for the
debentures is the aggregate principal amount of the debentures and does not
reflect any debt discount, fees and expenses that we will be required to
recognize.   (3)   For purposes of the table above, the number of shares of
common stock outstanding is based on the number of shares outstanding as of
June 30, 2011 and excludes: (i) 9,101,660 shares of common stock issuable upon
exercise of options outstanding at June 30, 2011, at a weighted average exercise
price of $9.79 per share; (ii) 10,027,602 shares of common stock issuable upon
vesting of restricted stock units outstanding at June 30, 2011; (iii) 11,625,167
shares of common stock available for future issuance under our equity
compensation plans at June 30, 2011; (iv) 7,686,871 shares of common stock
issuable upon exercise of warrants outstanding at June 30, 2011, at a weighted
average exercise price of $15.92 per share; and (v) 3,562,238 shares of Series B
Preferred Stock outstanding at June 30, 2011 that are convertible into common
stock on a on-to-one basis.

4



--------------------------------------------------------------------------------



 



This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering.
This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such offer, solicitation or sale would be unlawful prior to
registration or qualification under the laws of any such jurisdiction.
The Debentures and any shares of common stock issuable upon conversion of the
Debentures have not been, and will not be, registered under the Securities Act
of 1933 (the “Securities Act”), as amended, or any state securities laws, and
may only be sold to qualified institutional buyers pursuant to Rule 144A of the
Securities Act or pursuant to another applicable exemption from registration.
The Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

5



--------------------------------------------------------------------------------



 



EXHIBIT A-1
[Letterhead of officer, director or major stockholder of the Company]
[•], 2011
Morgan Stanley & Co. LLC
As Representative of the several Initial Purchasers
c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          This letter is being delivered to you in connection with a proposed
Purchase Agreement (the “Purchase Agreement”), between Nuance Communications,
Inc., a Delaware corporation (the “Company”) and you as representative of a
group of Initial Purchasers named therein, relating to an offering of
Convertible Debentures due 2031, which will be convertible into common stock,
$0.001 par value (the “Common Stock”), of the Company.
          In order to induce you and the other Initial Purchasers to enter into
the Purchase Agreement, the undersigned will not, without the prior written
consent of Morgan Stanley & Co. LLC, directly or indirectly, offer, sell,
contract to sell, pledge or otherwise dispose of, enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned of, file (or participate in the filing of) a registration
statement with the U.S. Securities and Exchange Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the U.S. Securities
and Exchange Commission promulgated thereunder in respect of, any shares of
capital stock of the Company or any securities convertible into, or exercisable
or exchangeable for such capital stock, or publicly announce an intention to
effect any such transaction, for a period of 90 days after the date of the
Purchase Agreement (the “Lock-Up Period”).

A-1-1



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, the undersigned may
(i) make transfers as a bona fide gift or gifts or pledge, (ii) make transfers
either during the undersigned’s lifetime or on death by will or intestacy to the
undersigned’s immediate family or to a trust, the beneficiaries of which are the
undersigned and a member or members of the undersigned’s immediate family,
(iii) make transfers to an affiliate (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended) of the undersigned or if the undersigned
is a partnership, limited liability company, trust, corporation or similar
entity, as a transfer or distribution to its partners, members or stockholders,
(iv) transfer shares of capital stock of the Company acquired in the open market
on or after the date of the Purchase Agreement, (v) make transfers pursuant to
an acquisition of the Company by another person, group of affiliated persons or
entity by means of merger or consolidation or any transaction or series of
related transactions resulting in the exchange of the outstanding shares of the
Company for securities or consideration issued, or caused to be issued, by the
acquiring person, group of affiliated persons or entity, (vi) sell shares of
capital stock pursuant to a trading plan that complies with Rule 10b5-1 under
the Exchange Act (a “10b5-1 Trading Plan”) in existence as of the date hereof,
(vii) establish a 10b5-1 Trading Plan, (viii) dispose of shares of restricted
stock to the Company to satisfy tax withholding obligations or upon termination
of employment with the Company, or (ix) transfer shares of capital stock of the
Company for tax planning purposes; provided that, in the case of clauses, (i),
(ii) and (iii) that the recipient of such gift, pledge, transfer or distribution
thereof agrees to be bound by the restrictions set forth herein; and provided
that, in the case of clause (iv), (a) such sales are not required to be reported
in any public report or filing with the Securities and Exchange Commission
(excluding a Form 3, 5 or 13G or 13D (or amendments thereof) under the
Securities Exchange Act of 1934) during the Lock-Up Period and (b) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales; and provided that, in the case of clause (vii) the
restrictions contained in this agreement shall apply in full force to sales
pursuant to a 10b5-1 Trading Plan that was established after the date hereof;
and provided that, in the case of clause (ix), such shares so transferred do not
exceed 5,000 shares.
          Morgan Stanley & Co. LLC may, in its sole discretion, release any of
the securities subject to this lockup agreement at any time without notice.
          If for any reason the Purchase Agreement shall be terminated prior to
the Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

            Very truly yours,
      By:           Name:           Title:        

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
[Letterhead of Warburg Pincus Entity]
Nuance Communications Inc.
Public Offering of Common Stock
[•], 2011          
Morgan Stanley & Co. LLC
As Representative of the several Initial Purchasers,
c/o Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          This letter is being delivered to you in connection with a proposed
Purchase Agreement (the “Purchase Agreement”), between Nuance Communications,
Inc., a Delaware corporation (the “Company”) and you as representative of a
group of Initial Purchasers named therein, relating to an offering of
Convertible Debentures due 2031, which will be convertible into common stock,
$0.001 par value (the “Common Stock”), of the Company.
          In order to induce you and the other Initial Purchasers to enter into
the Purchase Agreement, the undersigned will not, without the prior written
consent of Morgan Stanley & Co. LLC, directly or indirectly, offer, sell,
contract to sell, pledge or otherwise dispose of, enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned of, file (or participate in the filing of) a registration
statement with the U.S. Securities and Exchange Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the U.S. Securities
and Exchange Commission promulgated thereunder in respect of, any shares of
capital stock of the Company or any securities convertible into, or exercisable
or exchangeable for such capital stock, or publicly announce an intention to
effect any such transaction, for a period of 90 days after the date of the
Purchase Agreement (the “Lock-Up Period”).
          Notwithstanding anything herein to the contrary, the undersigned may
(i) make transfers as a bona fide gift or gifts or pledge, (ii) make transfers
to an affiliate (as that term is

A-2-1



--------------------------------------------------------------------------------



 



defined in Rule 405 under the Securities Act of 1933, as amended) of the
undersigned or if the undersigned is a partnership, limited liability company,
trust, corporation or similar entity, as a transfer or distribution to its
partners, members or stockholders, (iii) transfer shares of capital stock of the
Company acquired in the open market on or after the date of the Purchase
Agreement, (iv) make transfers pursuant to an acquisition of the Company by
another person, group of affiliated persons or entity by means of merger or
consolidation or any transaction or series of related transactions resulting in
the exchange of the outstanding shares of the Company for securities or
consideration issued, or caused to be issued, by the acquiring person, group of
affiliated persons or entity, (v) sell shares of capital stock pursuant to a
trading plan that complies with Rule 10b5-1 under the Exchange Act (a “10b5-1
Trading Plan”) in existence as of the date hereof or (vi) establish a 10b5-1
Trading Plan; provided that, in the case of clauses (i) and (ii) that the
recipient of such gift, pledge, transfer or distribution thereof agrees to be
bound by the restrictions set forth herein; and provided that, in the case of
clause (iii), (a) such sales are not required to be reported in any public
report or filing with the Securities and Exchange Commission (excluding a
Form 3, 5 or 13G or 13D (or amendments thereof) under the Securities Exchange
Act of 1934) during the Lock-Up Period and (b) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such sales;
and provided that, in the case of clause (vi) the restrictions contained in this
agreement shall apply in full force to sales pursuant to a 10b5-1 Trading Plan
that was established after the date hereof.
          Morgan Stanley & Co. LLC may, in its sole discretion, release any of
the securities subject to this lockup agreement at any time without notice.
          If for any reason the Purchase Agreement shall be terminated prior to
the Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

            Very truly yours,
      By:           Name:           Title:        

A-2-2



--------------------------------------------------------------------------------



 



ANNEX A
Executive Officers and Directors
1. Robert Frankenberg
2. Patrick Hackett
3. William Janeway
4. Mark Laret
5. Katharine Martin
6. Mark Myers
7. Philip Quigley
8. Robert Teresi
9. Thomas Beaudoin
10. A. Bruce Bowden
11. Steve Chambers
12. Janet Dillione
13. Todd DuChene
14. Bill Nelson
15. Paul Ricci
16. Daniel Tempesta

A-1



--------------------------------------------------------------------------------



 



ANNEX B
Form of Wilson Sonsini Goodrich Rosati Opinion Letter

  1.   The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Disclosure Package and the Final Offering Memorandum.     2.   The Company is
duly qualified as a foreign corporation for the transaction of business and is
in good standing in the State of Massachusetts.     3.   The Company has all
requisite corporate power to execute and deliver the Purchase Agreement and the
Securities and to perform its obligations under the terms of the Purchase
Agreement and the Securities.     4.   The shares of Common Stock initially
issuable upon conversion of the Securities (the “Conversion Shares”) have been
duly authorized and reserved for issuance upon such conversion and, when issued
and delivered in accordance with the provisions of the Securities and the
Indenture, will be duly and validly issued and fully paid and non-assessable.
The shares of Common Stock initially issuable upon conversion of the Securities
conform in all material respects to the description of the Common Stock
contained in the Disclosure Package and the Final Offering Memorandum. The
stockholders of the Company have no preemptive rights with respect to the
issuance of the Conversion Shares under the Certificate of Incorporation, Bylaws
or DGCL. The Board of Directors of the Company has duly and validly adopted
resolutions reserving such shares of Common Stock for issuance upon conversion
of the Securities.     5.   The Purchase Agreement has been duly authorized,
executed and delivered by the Company.     6.   The Securities being issued on
the date hereof are in the form contemplated in the Indenture and have been duly
authorized by the Company and, when executed by the Company and authenticated by
the Trustee in the manner provided for in the Indenture and issued and delivered
to the Initial Purchasers against payment of the purchase price therefor
specified in the Purchase Agreement in accordance with the terms of the Purchase
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.     7.   The Indenture has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its respective terms.

B-1



--------------------------------------------------------------------------------



 



  8.   The issuance and sale of the Securities being delivered on the date
hereof, the issuance of the Conversion Shares, if any (assuming conversion on
the date hereof pursuant to the terms of the Securities) and the execution,
delivery and performance by the Company of its obligations under the Indenture,
the Securities, and the Purchase Agreement and the consummation of the
transactions therein contemplated, except as disclosed in risk factor entitled
“We may be unable to repurchase the Debentures for cash when required by the
holders, including following a fundamental change, or pay cash upon conversion
of the Debentures, and our future debt may contain limitations on our ability to
pay cash upon conversion or repurchase of the Debentures” contained in the
Disclosure Package and the Final Offering Memorandum which disclosure relates to
whether the Company will be able to satisfy, at the time of any conversion of
Debentures or repurchase upon a Fundamental Change, the conditions for a Net
Share Settlement or repurchase pursuant to clause (i) of the proviso to
Section 6.06(f) and the first proviso to Section 6.09(b)(i) of the Credit
Agreement because whether such conditions will be satisfied is unknown as of the
date of this opinion, do not conflict with or did not result in a breach or
violation by the Company of any of the terms or provisions of, or constitute a
default under, any Reviewed Agreement, nor will such action result in any
violation by the Company of (i) the Certificate of Incorporation or the Bylaws,
(ii) any U.S. federal or New York or Delaware (under the DGCL) state statute, or
(iii) any rule, order or regulation known to us of any U.S. federal or New York
or Delaware (under the DGCL) state court or governmental agency or body having
jurisdiction over the Company or any of its properties.     9.   No consent,
approval, authorization, order, registration or qualification of or with any
U.S. federal or New York or Delaware (under the DGCL) state court or
governmental agency or body is required for the issue and sale of the Securities
and the issuance of the Conversion Shares or the consummation by the Company of
the transactions contemplated by the Purchase Agreement or the Indenture, except
(i) as may be expressly contemplated by the Purchase Agreement, the Indenture or
the Securities and (ii) such consents, approvals, authorizations, registrations
or qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers and the issuance of the Conversion Shares upon conversion of the
Securities (as to which, in each case, such counsel need not express an
opinion).     10.   The statements set forth in the Disclosure Package and the
Final Offering Memorandum under the captions “Description of the Debentures” and
“Description of Capital Stock,” insofar as such statements purport to constitute
summaries of the legal matters, documents or proceedings referred to therein,
accurately summarize in all material respects the matters referred to therein.

B-2



--------------------------------------------------------------------------------



 



  11.   The Company is not required to register as an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.     12.
  No registration of the Securities under the Act and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Securities by the Company to the Initial
Purchasers pursuant to the Purchase Agreement and the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum (it being understood that no opinion
is expressed as to any subsequent resale of the Securities or the shares of
Common Stock issuable upon conversion of the Securities).     13.   The
statements set forth in the Disclosure Package and the Final Offering Memorandum
under the caption “Certain U.S. Federal Income Tax Considerations,” insofar as
they purport to summarize matters of United States federal income tax laws or
legal conclusions with respect thereto, accurately summarize in all material
respects the matters referred to therein.

     Such counsel shall state that it has participated in conferences with
certain officers and other representatives of the Company, representatives of
the Initial Purchasers, counsel for the Initial Purchasers and representatives
of the independent certified public accountants of the Company at which the
contents of the Disclosure Package, the Final Offering Memorandum and related
matters were reviewed and discussed and, although such counsel does not assume
any responsibility for the accuracy, completeness or fairness of the Disclosure
Package or the Final Offering Memorandum (except to the extent of such counsel’s
statements in paragraphs 11 and 14 above), and has made no independent check or
verification thereof, on the basis of the foregoing no facts have come to such
counsel’s attention that have caused it to believe that:
     (i) the documents included in the Disclosure Package, all considered
together, as of [•] [a.m./p.m.] New York time on October [•], 2011 (the
“Applicable Time”), contained an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (it
being understood that such counsel is not called upon to and does not comment on
the financial statements and the notes thereto and financial statement schedules
and other financial data derived from such financial statements or schedules
included therein or omitted therefrom), or
     (ii) the Final Offering Memorandum, as of its date or as of the date
hereof, contained or contains an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that such counsel is not called upon to and does
not comment on the financial statements and

B-3



--------------------------------------------------------------------------------



 



the notes thereto and financial statement schedules and other financial data
derived from such financial statements or schedules included therein or omitted
therefrom).
We further advise that, based on the foregoing, to our knowledge, except as set
forth in the Disclosure Package and the Final Offering Memorandum, there are no
pending or threatened actions, suits or proceedings against the Company or its
subsidiaries that we believe would have a material adverse effect on the
business, results of operations, or financial condition of the Company and its
subsidiaries, taken as a whole, or would materially and adversely affect the
ability of the Company to perform its obligations under the Purchase Agreement,
the Indenture and the Securities.

B-4